Case: 16-50723   Document: 00513898577   Page: 1   Date Filed: 03/06/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                               No. 16-50723                            FILED
                             Summary Calendar                      March 6, 2017
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                       Clerk


                                         Plaintiff-Appellee

v.

CLAUDIA ELENA MONTOYA,

                                         Defendant-Appellant

Consolidated with 16-50739

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CLAUDIA MONTOYA-DERIOS,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:15-CR-1192-1
                           USDC No. 2:16-CR-37-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
     Case: 16-50723      Document: 00513898577         Page: 2    Date Filed: 03/06/2017


                                    No. 16-50723
                                 Cons w/ No. 16-50739

PER CURIAM: *
       Claudia Elena Montoya was convicted of illegal reentry and was
sentenced within the guidelines range to 57 months of imprisonment and three
years of supervised release. In a separate proceeding, her supervised release
was revoked, and she was sentenced to four months of imprisonment, to run
concurrently with the sentence for the illegal reentry conviction. Her appeals
from these judgments have been consolidated for our review.
       Montoya contends that her 57-month sentence is substantively
unreasonable and greater than necessary to satisfy the 18 U.S.C. § 3553(a)
factors. Her arguments pertain to the 57-month sentence imposed for her
illegal reentry conviction; she does not make any specific argument regarding
her revocation sentence. Accordingly, she has abandoned her appeal of her
revocation judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). She fails to demonstrate any error, plain or
otherwise, with respect to the substantive reasonableness of her sentence for
her illegal reentry conviction. See United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
Cir. 2008).
       The judgments of the district court are AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2